                                         Entered on Docket
                                         October 03, 2018
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA



 1

 2
                                      Signed and Filed: October 3, 2018
 3

 4

 5
                                       ________________________________________
 6                                     HANNAH L. BLUMENSTIEL
                                       U.S. Bankruptcy Judge
 7                         UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                  ) Case No. 18-31023 HLB
                                             )
10   DEBORAH MILLER ZURANICH,                ) Chapter 13
                                             )
11                    Debtor.                )
                                             )
12
       ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE REQUIRED
13                               DOCUMENTS
14        On September 19, 2018, the court entered an order
15   requiring Debtor Deborah Miller Zuranich to file on or before
16   October 2, 2018:      Summary of Your Assets and Liabilities and
17   Certain Statistical Information; Declaration About an
18   Individual Debtor's Schedules; Schedules A-J; Statement of
19   Financial Affairs for Individuals Filing for Bankruptcy;
20   Chapter 13 Statement of Your Current Monthly Income and
21   Calculation of Commitment Period; Chapter 13 Calculation of
22   Your Disposable Income; and Chapter 13 Plan (collectively, the
23   “Required Documents”).       On October 2, Ms. Zuranich filed a
24   Motion for Extension of Time to File Required Documents (the
25   “Motion”; Dkt. 14) by which Ms. Zuranich requested an
26   additional sixty days to file the Required Documents.                   Upon due
27   consideration, the court hereby ORDERS as follows:
28        (1)    The Motion is GRANTED in part.



Case: 18-31023   Doc# 15   Filed: 10/03/18 -Entered:
                                             1 -     10/03/18 16:33:42     Page 1 of 3
 1        (2)    The deadline for Ms. Zuranich to file the Required
 2               Documents is October 16, 2018.
 3        (3)    If Ms. Zuranich fails to comply fully and timely with
 4               paragraph (2) of this order, this case may be
 5               dismissed without further notice or hearing.
 6

 7                                 **END OF ORDER**
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




Case: 18-31023   Doc# 15   Filed: 10/03/18 -Entered:
                                             2 -     10/03/18 16:33:42   Page 2 of 3
                             Court Service List

Deborah Miller Zuranich
3053 Fillmore St #245
San Francisco, CA 94123




Case: 18-31023   Doc# 15   Filed: 10/03/18   Entered: 10/03/18 16:33:42   Page 3 of 3
